DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 was filed after the mailing date of the Notice of Allowance on August 26, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Nilsson et al. (U.S. PG PUB 2010/0151417) teaches a dental restorative procedure of a patient having a craniooral space and/or of at least one dental component for the dental restorative procedure. Certain methods include determining a first spatial position of a first boundary surface, in the craniooral space, of a first dental unit of a dental restoration; determining a second spatial position of a second boundary surface, in the craniooral space remote the first boundary surface, of a second dental unit of the dental restoration; and determining a third spatial position of at least a portion of the at least one dental component relative at least one of the first and second spatial positions.
Glor et al. (U.S. PG PUB 2009/0162813) teaches a method and system for (semi-) automatic dental implant planning (A) is described including (a) means for creating 3D models of a tooth setup (b) and/or means for creating 3D models of parts of the jaw, (c) means for detecting zones in the jaw where implants can (or optionally cannot be placed), (d) means for detecting restorative elements in the tooth setup, (e) means for determining candidate implant dimensions, positions, orientations and configurations, (f) means for obtaining implant plans, (g) means for comparing implant plans to each other or to given criteria, (h) means for selecting or improving an implant plan. 

Van Der Zel (U.S. PG PUB 2012/0139142) teaches Method for the manufacturing of a dental restoration including a dental restoration core and a veneer layer, the veneer layer being located at predetermined locations on the dental restoration core and having predetermined thickness at the predetermined locations; the method including: manufacturing the dental restoration core; filling a void in a mould block; with a slurry or paste containing a constituent material for a veneer layer, the dental restoration core being positioned in the void; pressing the slurry or paste into the void, the void being 
Weigl (U.S. PG PUB 2011/0038514) teaches a method for checking a preparation of a prepared tooth making it possible to objectively judge, in a simple and time-saving manner, whether the preparation has been carried out so as to comply with desired or necessary presettings and to satisfy the clinical and material-specific demands, as a result of which an extraorally fabricated therapeutic agent can be accurately fitted to the prepared tooth and bonded thereto.
Kopelman et al. (U.S. PG PUB 2006/0115793) teaches feedback data useful in prosthodontic procedures associated with the intra oral cavity is provided. First, a 3D numerical model of the target zone in the intra oral cavity is provided, and this is manipulated so as to extract particular data that may be useful in a particular procedure, for example data relating to the finish line or to the shape and size of a preparation. The relationship between this data and the procedure is then determined, for example the clearance between the preparation and the intended crown. Feedback data, indicative of this relationship, is then generated, for example whether the preparation geometry is adequate for the particular type of prosthesis. 


With regard to claim 1 and 8, the closest prior arts of record, Nilsson, Glor, Kopelman, Weigl, Van Der Zel do not fully disclose or suggest, among the other limitations, the additional required limitation of “the at least one preparation tooth comprising a first preparation tooth and the at least one neighboring tooth of the patient comprising a first neighboring tooth closer in distance to the first preparation tooth than a second neighboring tooth” and “interpolating a position, an orientation, and a scale for the first library tooth based on the second library tooth and the third library tooth, with greater weight to the second library tooth”.  These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks (8/5/2020, pg. 10-20), are neither taught nor suggested fully by the prior art(s) of record.

With regard to claims 2-5, 7, 9-12, and 14, the claims are depending directly or indirectly from the independent Claim 1 or 8, each encompasses the required limitations recited in the independent claim discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Tues and Thurs 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun

Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

                                                                                                                                                                                          
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194